Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yorikado 2011/0127629 (Y). 
 Regarding claim 1 and 18 and 20, Y discloses an electronic apparatus provided with an imaging pickup device as well as method to fabricate said device (see fig.2-10) comprising: a semiconductor substrate comprising a light-receiving region including a photoelectric conversion region and a peripheral region (first semiconductor section including semiconductor “substrate” layer 20; first wiring layer 21; a light receiving region including photodiodes “PD”; a peripheral region of 20 adjacent the PD regions); a first separation region (see region comprising trench 26 fig.2) disposed in the light-receiving region; a second separation region (see region comprising trench 45 in fig.3c) disposed in the peripheral region; a third separation region (fig.3c: layer 38 is formed of oxide) disposed in peripheral region and disposed under the second separation region; wherein the third separation region 38 includes first portion (the portion of 38 in section 36), second portion (the portion of 38 in section 35), and a third portion (the portion of 38 in section 37) in a cross-sectional view; wherein the second separation region 45 contacts (see fig.3c) with the second portion (the portion of 38 in section 35) of the third separation region 38; wherein a width of the first portion is different from a width of the third portion (see fig.3c, section 36 and section 37). While the Office is of the position that this is implicit in fig.3C, for the sake of argument, assuming it is not, it is obvious to modulate the widths of these two sections as one is an STI forming region and the other portion is an EDI forming region. A skilled artisan would modify Y by making these two widths different for the benefit of optimizing the photoresist, masking, etching, and groove-forming process as desired. 
Regarding claim 2, Y teaches further a 1st and 2nd surface opposite 1st surface (these surfaces can be respective top/bottom surfaces) to the substrate (see fig.2 and fig.3c) wherein the 1st surface is a light-receiving surface (see fig.2). 
Regarding claim 3, Y teaches further a wiring layer disposed under 2nd surface (wiring layer 21 and/or 23 see fig.2).
Regarding claim 4, Y teaches further the 3rd separation region (can be layers 30/31 and/or 38) disposed above the wiring layer (21/23).
Regarding claim 5, Y teaches further the 2nd portion disposed between 1st and 3rd portion (see fig.3c).
Regarding claim 6, Y doesn’t expressly teaches the heights in the portions are different. However, please N.B., these portions are alignment marking region, EDI forming region, STI forming region, so it is obvious to modulate the heights as desired to optimize the isolation desired. A skilled artisan could therefore readily modify Y by adjusting the heights of these portions as desired for the benefit of adjusting the isolation to the peripheral circuit and element portion of the circuit as required per application. 
Regarding claim 7, Y doesn’t expressly teaches the 2nd portion height is higher than that of the first. However, please N.B., these portions are alignment marking region, EDI forming region, STI forming region, so it is obvious to modulate the heights as desired to optimize the isolation desired. A skilled artisan could therefore readily modify Y by adjusting the heights of these portions as desired for the benefit of adjusting the isolation to the peripheral circuit and element portion of the circuit as required per application.
Regarding claim 8, Y teaches the widths of the 1st and 3rd portion are parallel (see fig.2 and fig.3c).
Regarding claim 9, Y teaches 1st separation region includes a first trench (see claim 1 rejection above).
Regarding claim 10, Y teaches the 2nd separation region includes a second trench (see claim 1 rejection above).
Regarding claim 11, Y teaches 1st trench and 2nd trench extend from 1st surface to 2nd surface (see fig.2 and fig.3c).
Regarding claim 12, Y teaches the 3rd separation region includes a 3rd trench (see fig.9A).
Regarding claim 13, Y teaches the 3rd trench extends from 2nd surface to 1st surface (see fig.9A).
Regarding claim 14, Y doesn’t expressly teaches the material including Si disposed in the separation regions. However, please N.B., Si-including material in the semiconductor art is routine and would be obvious to incorporate into the materials of the respective separation regions in Y. 
Regarding claim 15, Y teaches insulation material disposed in the 3rd separation region (layer 38 is an oxide material).
Regarding claim 16, Y teaches material including Si contacts with the insulation material (39 can include Si, contacts with insulation material in 38, see figs.2-8).  
Regarding claim 17, Y teaches peripheral region surrounds light-receiving region (See fig.1). Please N.B., the claim language doesn’t expressly recite completely surrounding. 
Regarding claim 19, Y teaches wherein the substrate further comprises 1st surface and 2nd surface opposite to the 1st surface wherein the 1st surface is a light-receiving surface (see claim 2 rejection above). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646